DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7-18, 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended independent claims provide for the solvent to be only water. If water is the only solvent, and is present at maximum 70% by weight, as recited in the independent claims, this scenario would result in up to 30% by weight acid modifier, where the combination of the solvent/water and the densifier are close to 100% of the liquid concentrate composition (where such an amount of densifier or acid modifier is not supported in Applicant’s specification, as the specification provides for acid in amount of “about 20% by weight”). Therefore, the claims as amended constitute new matter, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 4, 7-18, and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broz (USPA 2002/0197376).
Regarding new and amended Claims 3, 8, 9, 10, 12, 13, 15, 16, 23-25, Broz teaches a packaged liquid beverage concentrate comprising: a) a package adapted to store the concentrate and to dispense the concentrate, as Broz teaches that the liquid concentrate can be prepared and suitably packaged for storage and shipment and lists various types of containers that ca be used and teaches the containers can have integral means such as pouring spouts or dispensing tubes, or the like (Paragraph 25). The limitation of “dispensing at a point of consumption” is seen as intended use and is not seen to materially change the structure of the claimed packaging beyond having an ability to dispense. Since Broz teaches the concentrate can be packaged where the packaging can have dispensing tubes, one of ordinary skill in the art would have reasonably expected the dispensing to occur at point of consumption as claimed or other application. Broz teaches the liquid beverage concentrate comprising at least one flavor component, where the flavors can include fruit flavors, also reading on natural flavors as Broz discloses the flavors can be from nuts, bark, roots, optional colors, (Paragraphs 19 and 22), at least one solvent component, a densifier component which is one or more of the claimed acids (Paragraphs 16, 18), where the combination of the solvent component and densifier comprise at least 95% of the concentrate composition, where water comprises from about 35 to about 70% by weight of the composition, as Broz teaches polyols such as propylene glycol present at amounts of from about 20 to about 50% by weight, and water from about 40 to 65% by weight, and acids such as one of the claimed acids are used in amounts of about 7% by weight (Example 1). Therefore, Broz provides for combinations of acids, water and propylene glycol total at least 95% by weight, and water in an amount within the claimed range as well. Applicant’s claims as amended require that water, propylene glycol (being two of the claimed solvents) and a densifier (one of the claimed acids) total at least 95% by weight of the liquid concentrate composition. Broz is seen to teach such a limitation as set forth above. It is also noted that Applicant’s claimed “liquid beverage flavoring concentrate composition” uses comprising language, and therefore does not preclude other components, such as glycerin or sorbitol, for example, from being included in the claimed composition. Therefore, the claimed composition would have been obvious to one of ordinary skill in the art at the time that the invention was made, in light of the teachings of Broz. Regarding the limitations of the density and dispersion time, since Broz teaches a relatively high content and overlapping amounts of water, acid and solvent in the liquid concentrate, where the water, acid and solvent would be reasonably expected to influence the density of the concentrate, one of ordinary skill in the art would have reasonably expected a comparable dispersion time and density to what is claimed, absent any teachings to the contrary.
Regarding Claim 4, Broz teaches examples with high intensity sweeteners such as sucralose in amounts of 1.5% by weight of the concentrate composition (Paragraph 28).
Regarding Claim 7, Broz teaches buffering salts including sodium and potassium citrate in amounts of about 2-5% by weight (Paragraph 17). 
Applicants' Claims 11 and 14 are written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding Claims 11 and 14, since the product shown by this reference is a liquid beverage concentrate comprising the claimed components in amounts as claimed or within the claimed ranges, the product is met. 
Regarding new and amended Claims 17, 18, 21, 22, 26-28, Broz is taken as cited above in the rejection of amended Claims 3, 4, 7-16, and teaches a liquid beverage flavoring liquid concentrate composition comprising the claimed components as set forth above. Regarding the limitation in the preamble of the composition being “A point-of-consumption” beverage concentrate composition, as set forth above, Broz teaches the liquid concentrate can be packaged where the packaging can have dispensing tubes. Therefore, one of ordinary skill in the art would have reasonably expected that a packaged concentrate comprising dispensing tubes would be capable of being dispensed at any particular location, and would therefore meet the claimed limitations. 

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application Numbers 16566251, 17469796 and 17112989 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the ODP rejections have been withdrawn.

Examiner’s Note:
It is noted by the Examiner that a prior art reference Pearce, which has been made of record by Applicant, was used to reject claims in a related application (11/403175), but was ultimately overcome by a 131 affidavit submitted by Applicant. Therefore, although the Pierce reference could be used, at least partially, to reject Applicant’s instant claims, the Examiner established a continuous line of priority from the 11/403175 application to the instant application, and for that reason, the 131 declaration can be considered to be on file for the instant application as well. Therefore, due to this continuous line of priority that was established, the Pearce reference was not applied to reject claims in the instant application.

Response to Arguments
The 112 lack of enablement rejection previously set froth has been withdrawn in light of Applicant’s claim amendments. However, the 112 new matter rejection has been expanded to include all of the claims for the reasons set forth above. Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.  Applicant argues that Broz no longer meets or renders obvious Applicant’s claims in light of the claim amendments made. The Examiner respectfully disagrees with Applicant’s position for the following reasons. Firstly, Applicant’s claims as amended require that one or more of the claimed solvent (water, propylene glycol being two of the claimed solvents) and a densifier (one of the claimed acids) total at least 95% by weight of the liquid concentrate composition. Broz is seen to teach such a limitation as set forth above. Secondly, it is also noted that Applicant’s claimed “liquid beverage flavoring concentrate composition” uses comprising language, and therefore does not preclude other components, such as glycerin or sorbitol, for example, from being included in the claimed composition. The claims merely require what is claimed to be in particular amounts, and that is reasonably met or rendered obvious by Broz. Therefore, the claimed composition would have been obvious to one of ordinary skill in the art at the time that the invention was made, in light of the teachings of Broz, and the action is made final and deemed proper at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/9/2022